Beck, P. J., and .Gilbert, J.,
dissenting. We cannot concur in the conclusion reached by the majority of the court, as stated in the first headnote. The suit in this case is for an indemnity against accident. The cases cited by the majority deal with policies insuring the lives of the holders. A contract of life insurance ceases and determines on the death of the insured, and all rights under the contract vest. In accident policies the contract does not cease on the happening of the accident or injury. The stipulations in the cases cited are not identical with that in this case. In the cases cited the policies simply stipulated that the insured should have a stated period of grace within which the premium could be paid, and extended the policy over the period of grace. In this case the insured was allowed a period of grace and the terms of the policy were extended over that period, provided the premium should be paid within the period. It was not so paid, and the policy was therefore not kept in life.